UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Acucela Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 00510T 109 (CUSIP Number) Kenta Fukatani International Legal Department of SBI Holdings, Inc. SBI Holdings, Inc. Izumi Garden Tower 19F, 1-6-1 Roppongi, Minato-ku, Tokyo 106-6019, Japan +81-3-6229-0122 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 10, 2014 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g) check the following box:o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIPNo. 00510T 109 1 Name of reporting person: SBI Holdings, Inc. 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 21.8% (1) 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Capital Management Co., Ltd. 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 17.4% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Investment Co., Ltd. 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 17.4% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Incubation Co., Ltd. 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 1.1% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: Softbank Internet Fund 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 3.1% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: Soft Trend Capital Corp. 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 3.1% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: Trans-Science No. 2A Investment Limited Partnership 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.2% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Transscience Co., Ltd. 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.2% 14 Type of reporting person CO(Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: BIOVISION Life Science Fund No.1 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 5.0% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI BB Media Investment Limited Partnership 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 3.5% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Bio Life Science Investment LPS 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 5.3% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI BB Mobile Investment LPS 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.7% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Phoenix No. 1 Investment LPS 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.7% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Broadband Fund No. 1 Limited Partnership 2 Check the appropriate box if a member of a group (a)o(b)o 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 2.2% 14 Type of reporting person PN (Limited partnership organized in Japan) SCHEDULE 13D Acucela Inc. Item1. Security and Issuer. This Schedule 13D relates to shares of common stock, no par value (the “Common Stock”) of Acucela Inc. (the “Issuer”). The Issuer’s principal executive offices are located at 1301 Second Avenue, Suite 1900, Seattle, Washington 98101-3805. Item2. Identity and Background. Each of the following is hereinafter individually referred to as a “Reporting Person” and collectively as the “Reporting Persons.”This statement is filed on behalf of: SBI Holdings, Inc. SBI Capital Management Co., Ltd. SBI Investment Co., Ltd. SBI Incubation Co., Ltd. Softbank Internet Fund Soft Trend Capital Corp. Trans-Science No. 2A Investment Limited Partnership SBI Transscience Co., Ltd. BIOVISION Life Science Fund No.1 SBI BB Media Investment Limited Partnership SBI Bio Life Science Investment LPS SBI BB Mobile Investment LPS SBI Phoenix No. 1 Investment LPS SBI Broadband Fund No. 1 Limited Partnership The address for each Reporting Person is Izumi Garden Tower 19F, 1-6-1 Roppongi, Minato-ku, Tokyo 106-6019, Japan. SBI Holdings, Inc., a corporation organized in Japan (“SBI Holdings”), is the parent company of the SBI Group, a financial services group in Japan. The Common Stock is held directly by SBI Incubation Co., Ltd., Softbank Internet Fund, Trans-Science No. 2A Investment Limited Partnership, BIOVISION Life Science Fund No.1, SBI BB Media Investment Limited Partnership, SBI Bio Life Science Investment LPS, SBI BB Mobile Investment LPS, SBI Phoenix No. 1 Investment LPS, and SBI Broadband Fund No. 1 Limited Partnership (collectively, the “Direct Holders”).Each is a corporation or private investment fund organized in Japan. SBI Incubation Co., Ltd. is an indirect wholly-owned subsidiary of SBI Holdings. Soft Trend Capital Corp., a corporation organized in Japan and a subsidiary of SBI Holdings, is the sole liquidator of Softbank Internet Fund. SBI Transscience Co., Ltd., a private investment fund organized in Japan and a subsidiary of SBI Holdings is the sole general partner of Trans-Science No. 2A Investment Limited Partnership. SBI Capital Management Co., Ltd., a corporation organized in Japan (“SBI Capital Management”), is a wholly-owned subsidiary of SBI Holdings. SBI Investment Co., Ltd., a corporation organized in Japan (“SBI Investment”), is a wholly-owned subsidiary of SBI Capital Management. SBI Investment is the sole general partner or the sole liquidator of BIOVISION Life Science Fund No.1, SBI BB Media Investment Limited Partnership, SBI Bio Life Science Investment LPS, SBI BB Mobile Investment LPS, SBI Phoenix No. 1 Investment LPS, and SBI Broadband Fund No. 1 Limited Partnership. Set forth on Schedule A hereto and incorporated herein by reference, is the name, business address, principal occupation, and citizenship of each of SBI Holdings’ directors and executive officers.In their capacity as directors or executive officers of SBI Holdings, each may be deemed a person controlling the Reporting Persons.Each of the Reporting Persons disclaims beneficial ownership of the Common Stock, except to the extent of such Reporting Person’s pecuniary interest therein. During the past five years, none of the Reporting Persons, nor, to the knowledge of the Reporting Persons, any of the persons listed on Schedule A hereto, has been (i)convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors), or (ii)a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item3. Source and Amount of Funds or Other Consideration. The Direct Holders previously acquired shares of preferred stock and convertible promissory notes from the Issuer in privately-negotiated transactions.As of February 3, 2014: SBI Incubation Co., Ltd. owned 666,667 shares of Series A Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on October 6, 2003 and 457,784 shares of Series B Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on August 31, 2004. Softbank Internet Fund owned 666,667 shares of Series B Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on September 30, 2004 and 2,666,667 shares of Series B Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on December 24, 2004. Trans-Science No. 2A Investment Limited Partnership owned 208,883 shares of Series B Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on August 31, 2004. BIOVISION Life Science Fund No.1 owned 4,000,000 shares of Series B Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on September 30, 2004 and 1,333,333 shares of Series B Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on December 24, 2004. SBI BB Media Investment Limited Partnership owned 362,669 shares of Series C Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on November 28, 2006 and 454,545 shares of Series C Preferred Stock, originally acquired in a privately-negotiated transaction on March 6, 2009.SBI BB Media Investment Limited Partnership also held a $3,249,994.00 Fourth Amended and Restated Promissory Note originally issued by the Issuer on May 29, 2006, with a maturity date of June 20, 2014.The note automatically converted into 984,847 shares of Common Stock upon the closing of the initial public offering of the Issuer. SBI Bio Life Science Investment LPS owned 613,748 shares of Series C Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on November 28, 2006.SBI Bio Life Science Investment LPS also held a $5,500,000.00 Amended and Restated Promissory Note originally issued by the Issuer on May 29, 2006, maturity date of February 28, 2014.The note automatically converted into 1,666,667 shares of Common Stock upon the closing of the initial public offering of the Issuer. SBI BB Mobile Investment LPS owned 157,117 shares of Series C Preferred Stock, originally acquired in a privately-negotiated transaction on August 29, 2011, and 50,594 shares of Series C Preferred Stock, originally acquired in a privately-negotiated transaction on March 29, 2012.SBI BB Mobile Investment LPS also held a $624,838.50 Amended and Restated Promissory Note originally issued by the Issuer on May 29, 2006, maturity date of August 31, 2014.The note automatically converted into 189,345 shares of Common Stock upon the closing of the initial public offering of the Issuer. SBI Phoenix No. 1 Investment LPS owned 153,425 shares of Series C Preferred Stock, originally acquired in a privately-negotiated transaction on August 29, 2011, and 49,406 shares of Series C Preferred Stock, originally acquired in a privately-negotiated transaction on March 29, 2012.SBI Phoenix No. 1 Investment LPS also held a $610,153.50 Amended and Restated Promissory Note originally issued by the Issuer on May 29, 2006, maturity date of August 31, 2014.The note automatically converted into 184,895 shares of Common Stock upon the closing of the initial public offering of the Issuer. SBI Broadband Fund No. 1 Limited Partnership owned 224,855 shares of Series C Preferred Stock, originally acquired from the Issuer in a privately-negotiated transaction on November 28, 2006, and 281,818 shares of Series C Preferred Stock, originally acquired in a privately-negotiated transaction on March 6, 2009.SBI Broadband Fund No. 1 Limited Partnership also held a $2,015,014.10 Fourth Amended and Restated Promissory Note originally issued by the Issuer on May 29, 2006, maturity date of August 31, 2014.The note automatically converted into 610,611 shares of Common Stock upon the closing of the initial public offering of the Issuer. On February 10, 2014, in connection with the closing of the Issuer’s initial public offering on that date, each three shares of Issuer preferred stock automatically converted into one share of Common Stock and each convertible promissory note held by the Reporting Persons automatically converted into the number of shares of Common Stock set forth above. Item4. Purpose of Transaction. The acquisition and ownership of the Common Stock by the Reporting Persons is for general investment purposes. The Reporting Persons may, from time to time and at any time: (i) purchase additional Common Stock in the open market or otherwise; (ii) dispose of all or a portion of the Common Stock now owned or hereafter acquired by them, in open market transactions, or otherwise; and (iii) engage in any hedging or similar transactions with respect to the Common Stock. Other than as described above, the Reporting Persons do not have any present plans or proposals that relate to or would result in any of the actions described in subparagraphs (b) through (j) of Item 4 of Schedule 13D. Item5. Interest in Securities of the Issuer. (a),(b) As of the date hereof, each of the Reporting Persons may be deemed to beneficially own the aggregate number of and percentage of Common Stock listed opposite its name: Reporting Person Amount Beneficially Owned1 Percent of Class2 Sole power to vote or direct the vote Shared power to vote or direct the vote Sole power to dispose or direct the disposition of Shared power to dispose or direct the disposition of SBI Holdings, Inc. 21.8% 0 0 SBI Capital Management Co., Ltd. 17.4% 0 0 SBI Investment Co., Ltd. 17.4% 0 0 SBI Incubation Co., Ltd. 1.1% 0 0 Softbank Internet Fund 3.1% 0 0 Soft Trend Capital Corp. 3.1% 0 0 Trans- Science No. 2A Investment Limited Partnership 0.2% 0 0 SBI Transscience Co., Ltd. 0.2% 0 0 BIOVISION Life Science Fund No.1 5.0% 0 0 SBI BB Media Investment Limited Partnership 3.5% 0 0 1 Each of the Reporting Persons expressly disclaims beneficial ownership of the Common Stock, except to the extent of such Reporting Person’s pecuniary interest therein. 2 The percentage ownership is based upon 35,621,959 outstanding shares as reported by the Issuer in its prospectus filed with the Securities and Exchange Commission on February 3, 2014. SBI Bio Life Science Investment LPS 5.3% 0 0 SBI BB Mobile Investment LPS 0.7% 0 0 SBI Phoenix No. 1 Investment LPS 0.7% 0 0 SBI Broadband Fund No. 1 Limited Partnership 2.2% 0 0 (c) On February 10, 2014, as a result of the closing of the initial public offering of the Issuer on such date, each of the Direct Holders received the number of shares of Common Stock set forth opposite its name in the table above as a result of the automatic conversion of derivative securities held by such Direct Holder prior to the initial public offering of the Issuer. (d) Not applicable. (e) Not applicable. Item6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. None. Item7. Material to Be Filed as Exhibits. The following documents are filed as exhibits: Exhibit1– Joint Filing Agreement, dated February 19, 2014, by and among the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. SBI HOLDINGS, INC. By: /s/ Yoshitaka Kitao Name: Yoshitaka Kitao Title: Representative Director, President & CEO SBI CAPITAL MANGEMENT CO., LTD. SBI INVESTMENT CO., LTD., SBI INCUBATION CO., LTD., SOFTBANK INTERNET FUND, SOFT TREND CAPITAL CORP., TRANS-SCIENCE NO. 2A INVESTMENT LIMITED PARTNERSHIP, SBI TRANSSCIENCE CO., LTD., BIOVISION LIFE SCIENCE FUND NO.1, SBI BB MEDIA INVESTMENT LIMITED PARTNERSHIP, SBI BIO LIFE SCIENCE INVESTMENT LPS, SBI BB MOBILE INVESTMENT LPS, SBI PHOENIX NO. 1 INVESTMENT LPS, AND SBI BROADBAND FUND NO. 1 LIMITED PARTNERSHIP By: /s/ Takashi Nakagawa Name: Takashi Nakagawa Title: Authorized Signatory EXHIBIT INDEX Exhibit Description 1 Joint Filing Agreement SCHEDULE A The business address of each director and executive officer is c/o SBI Holdings, Inc. Izumi Garden Tower 19F, 1-6-1 Roppongi, Minato-ku, Tokyo 106-6019, Japan.Each director and executive officer is a citizen of Japan. SBI HOLDINGS, INC. — BOARD OF DIRECTORS Name Title Present Occupation Present Business Address Yoshitaka Kitao Representative Director, President & CEO and employee Representative Director and Chairman of SBI Investment Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director and Chairman of SBI SECURITIES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director and Chairman of SBI Mortgage Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of Morningstar Japan K.K. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Japannext Co., Ltd. 1-1-1 Hirakawacho, Chiyoda-ku, Tokyo, Japan Director of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Capital Management Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director of SBI Hong Kong Holdings Co., Limited Room 806, 8/F, Tower Two, Lippo Centre, No.89 Queensway, Hong Kong Director and Chairman of KAWADEN CORPORATION 225 Koiwasawa, Nanyou-shi, Yamagata, Japan Taro Izuchi Director, Senior Executive Vice President & COO Director of SBI SECURITIES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director and President of SBI MONEY PLAZA Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director and President of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Takashi Nakagawa Director & Senior Managing Executive Officer Representative Director and President of SBI Investment Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director and President of SBI Capital Management Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI AXES Co., Ltd. 2-1-1 Shibuya, Shibuya-ku, Tokyo, Japan Tomoya Asakura Director & Senior Managing Executive Officer and employee Representative Director & President of Morningstar Japan K.K. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Insurance Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Shumpei Morita Director, Managing Executive Officer & CFO Representative Director and President of SBI Business Solutions Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Capital Management Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Noriaki Maruyama Director & Managing Executive Officer Representative Director, President, CEO and COO of SBI Mortgage Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director,Chairman and CEO of SBI Lease Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Peilung Li Director & Executive Officer The Chief Representative of the Company’s Representative Office in Shanghai Suite 1420, Shanghai World Financial Center No.100 Century Avenue, Pudong District, Shanghai, China Representative Director of SBI (China) Co., Ltd. Room 7 on 2nd Floor, No, 7 Hui Xian Yuan Dalian Ascendas IT Park, Dalian, 116025 China Representative Director of Shanghai SBI-INESA Equity Investment Management Co., Ltd. Room 1602B-308, Building 11, No.803 Shuangcheng Road, Baoshan District, Shanghai, China Outside Director of SBI Searchina Co., Ltd. 2-17-22 Akasaka, Minato-ku, Tokyo, Japan Director and CEO of CSJ-SBI Financial Media Co., Ltd. Unit 1482, Shanghai World Financial Center, No.100, Century Ave, Pudong New Area, Shanghai, China Masato Takamura Director Representative Director and President of SBI SECURITIES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Hiroshi Tasaka Director Representative Director of SophiaBank, Limited 8-7 Nibancho, Chiyoda-ku, Tokyo, Japan Professor of Tama University Graduate School 4-1-1 Hijirigaoka, Tama-shi, Tokyo, Japan Masaki Yoshida Director Representative Director of YOSHIDAMASAKI INC. 4-2-27 Shibuya, Shibuya-ku, Tokyo, Japan Representative Director and Chairman of Watanabe Entertainment Co., Ltd. 4-2-12 Jingumae, Shibuya-ku, Tokyo, Japan Outside Director of KLab Inc. 6-10-1 Roppongi, Minato-ku, Tokyo, Japan Kiyoshi Nagano Director Outside Audit & Supervisory Board Member of Shin-Etsu Chemical Co., Ltd. 2-6-1 Otemachi, Chiyoda-ku, Tokyo, Japan Outside Auditor of LEC, INC. 3-15-1 Nihonbashi Hamacho, Chuo-ku, Tokyo, Japan Keiji Watanabe Director Independent Outside Director of ASAHI KOGYOSHA CO., LTD. 1-25-7 Hamamatsucho, Minato-ku, Tokyo, Japan Outside Director of Aoyama Zaisan Networks Company, Limited 8-4-14 Akasaka, Minato-ku, Tokyo, Japan Akihiro Tamaki Director Representative Director of SiFA Co., Ltd. 1-22-19 Komaba, Meguro-ku, Tokyo, Japan External Corporate Auditor of Avex Group Holdings Inc. 3-1-30 Minami Aoyama, Minato-ku, Tokyo, Japan External Corporate Auditor of DWANGO Co., Ltd. 4-12-15 Ginza, Chuo-ku, Tokyo, Japan Masanao Marumono Director Outside Statutory Auditor of GINSEN CO., LTD. 4-6-12 Koraibashi, Chuo-ku, Osaka-shi, Osaka, Japan Vice-President of Japan Association of Employers of Persons with Severe Disabilities 3-11-11 Hatchobori, Chuo-ku, Tokyo, Japan Counsel of SMBC Green Service Co., Ltd. 3-3-15 Nishi Ishikiricho, Higashi Osaka-shi, Osaka, Japan Teruhide Sato Director Representative Director, President and CEO of netprice.com, Ltd. 4-7-35 Kitashinagawa, Shinagawa-ku, Tokyo, Japan Director of Shop Airlines, Ltd. 4-7-35 Kitashinagawa, Shinagawa-ku, Tokyo, Japan Director of Open Network Lab, Inc. 3-5-7 Ebisuminami, Shibuya-ku, Tokyo, Japan CEO and Managing Director of Beenos Partners, Inc. 4-7-35 Kitashinagawa, Shinagawa-ku, Tokyo, Japan President of Beenos Asia Pte. Ltd. 9 Battery Road #15-01, Straits Trading Building, Singapore Representative Director, President and CEO of netprice.com, Ltd. 4-7-35 Kitashinagawa, Shinagawa-ku, Tokyo, Japan SBI HOLDINGS, INC. — EXECUTIVE OFFICERS Name Title Kenji Hirai Executive Officer Shiho Aihara Executive Officer Toshiharu Fujita Executive Officer Masayuki Yamada Executive Officer Hideo Nakamura Executive Officer Makoto Miyazaki Executive Officer Kazuhito Uchio Executive Officer EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13D and any amendment thereto need be filed with respect to the ownership by each of the undersigned of shares of stock of Acucela Inc. EXECUTED this 19th day of February, 2014. SBI HOLDINGS, INC. By: /s/ Yoshitaka Kitao Name: Yoshitaka Kitao Title: Representative Director, President & CEO SBI CAPITAL MANGEMENT CO., LTD. SBI INVESTMENT CO., LTD., SBI INCUBATION CO., LTD., SOFTBANK INTERNET FUND, SOFT TREND CAPITAL CORP., TRANS-SCIENCE NO. 2A INVESTMENT LIMITED PARTNERSHIP, SBI TRANSSCIENCE CO., LTD., BIOVISION LIFE SCIENCE FUND NO.1, SBI BB MEDIA INVESTMENT LIMITED PARTNERSHIP, SBI BIO LIFE SCIENCE INVESTMENT LPS, SBI BB MOBILE INVESTMENT LPS, SBI PHOENIX NO. 1 INVESTMENT LPS, AND SBI BROADBAND FUND NO. 1 LIMITED PARTNERSHIP By: /s/ Takashi Nakagawa Name: Takashi Nakagawa Title: Authorized Signatory
